Citation Nr: 0807253	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to 
herbicide exposure.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1971.  His decorations include the Vietnam Service Medal and 
the Combat Action Ribbon.    

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2006, this claim was remanded by the Board for 
additional development.  One of the reasons for remand was so 
that the veteran could be scheduled for a VA examination to 
consider the likely etiology of peripheral neuropathy of the 
upper extremities.  The veteran was scheduled for a VA 
examination but did not report for that examination, and he 
refuses to report for further examination at this time.  
Thus, the case has been returned to the Board.    

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.	


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Peripheral neuropathy of the upper extremities was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event, 
including exposure to herbicides.





CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The September 2003 notification letter 
did not include notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a letter sent the same month the Court decided 
Dingess/Hartman and VA became aware of its obligation.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, a photograph, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  A VA 
examination was provided in connection with this claim.  The 
Board notes that an opinion regarding etiology of the claimed 
disability has not been obtained.  VA scheduled the veteran 
for an examination to obtain such an opinion; however, the 
veteran failed to report for the examination and has refused 
to report for further examination.  As such, the veteran's 
claim will be determined based on the evidence of record.  
See 38 C.F.R. § 3.655(b) (2007).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 
(1999).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
disease shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service for the provisions of § 3.309(e) to apply.  Id.; 
38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

In Combee, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the 
Board must not only determine whether the veteran had a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine 
whether such disability was the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran asserts that he has peripheral neuropathy of the 
upper extremities caused by exposure to herbicides while 
serving on active duty in the United States Marine Corps in 
the Republic of Vietnam.  At the veteran's personal hearing, 
he testified that he first noticed symptoms of peripheral 
neuropathy in 1981 and that he currently has numbness, 
tingling, and pain that he associates with peripheral 
neuropathy.  He also stated that he did not have any on-the-
job injuries while serving as a fireman and police officer.

The competent medical evidence of record shows that the 
veteran currently has peripheral neuropathy of the upper 
extremities.  As a current disability is shown, the remaining 
question is whether or not that disability is related to the 
veteran's active military service.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that peripheral neuropathy of the upper extremities 
is related to the veteran's active military service.  

Initially, the Board notes that the veteran received a Combat 
Action Ribbon for his service in Vietnam, and thus is a 
combat veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  Section 1154(b) aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  That section, however, 
does not address the questions of either current disability 
or nexus to service, both of which competent medical evidence 
is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995)).  Regardless, the veteran has not asserted that he 
has peripheral neuropathy of the upper extremities as a 
result of anything that happened to him during combat, other 
than exposure to herbicides.  Exposure to herbicides is 
presumed as the veteran's military records make clear that he 
served in the Republic of Vietnam during the Vietnam Era.  
See 38 C.F.R. § 3.307(a)(6)(iii).

The veteran reports that he has peripheral neuropathy of the 
upper extremities that began about ten years after service 
and has continued through the present, and the competent 
medical evidence, as further detailed below, shows continuing 
diagnoses relating to peripheral neuropathy beginning around 
1987.  The veteran's peripheral neuropathy of the upper 
extremities therefore does not meet the definition under 
38 C.F.R. § 3.309(e), Note 2, of acute or subacute 
neuropathy, because it is not transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Accordingly, the veteran's peripheral neuropathy of 
the upper extremities is not among the conditions that may be 
presumed to be service connected based on herbicide exposure 
in service.  Furthermore, the veteran's peripheral neuropathy 
did not manifest to a degree of 10 percent or more within one 
year of his last in-service exposure to herbicides as is 
required for the presumption that acute or subacute 
neuropathy is associated with exposure to herbicides.  
§38 C.F.R. § 3.307(a)(6)(ii).  Nonetheless, service 
connection on a direct basis is possible if there is direct 
evidence that his peripheral neuropathy developed as a result 
of herbicide exposure during service, or as a result of 
another injury or disease incurred in service.  See Combee, 
34 F.3d at 1043-44.

The veteran has stated disagreement with VA not recognizing 
peripheral neuropathy manifesting more than one year after 
exposure to herbicides as associated with exposure to 
herbicides.  He has also submitted a February 1992 letter 
written by an environmental scientist to the then Secretary 
of VA in support of his assertion that that peripheral 
neuropathy manifesting years after exposure to herbicides 
could be related to such exposure.  The Board recognizes the 
veteran's frustration; however, these arguments are better 
suited for the legislature.  The Board is bound by the 
applicable statutes and regulations pertaining to VA.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2007).  

The Board does acknowledge the letter written by the 
environmental scientist and the arguments made in the letter.  
However, this evidence is general in nature and no examiner 
has specifically related the arguments and studies therein to 
the veteran.  Thus, the Board finds that it is of little 
probative value in this case.

The Board finds that the preponderance of the evidence is 
against a finding that service connection for peripheral 
neuropathy of the upper extremities is warranted on a direct 
basis.  The veteran's service treatment records show that he 
complained of pain and limited movement of his left elbow 
while in service, and also that he lacerated his hands on 
several occasions.  Regarding the left elbow, the initial 
impression on April 16, 1968 was that the veteran had a bone 
bruise, and X-rays reportedly showed a fracture of the elbow.  
The veteran reported having a fracture of the elbow 2 years 
earlier (which would have been prior to his active military 
service).  Four days after the original in-service complaint, 
the impression was tennis elbow and it was noted that X-rays 
showed an old chip fracture with no evidence of acute trauma.  

An October 1968 right palm laceration is notable because the 
veteran at that time complained that he could not extend his 
fourth and fifth fingers on that hand.  The veteran was sent 
for an orthopedic consultation where it was noted that there 
was no compromise to neural vascular bundle or tendons, that 
the carpal tunnel was not entered, and that all motor 
function to the fingers was intact.  The next month the 
veteran complained of an inability to grip objects with his 
right hand.  He was sent for another orthopedic consultation 
where it was noted that the veteran had resolving scar tissue 
in the right hand and with prolonged use there is no doubt 
that this is affecting the deep palmar branch of the ulnar 
nerve.  The physician stated that this "should resolve 
itself with time (months) as the scar tissue matures." 

The veteran's subsequent reenlistment examination report and 
discharge examination report showed normal neurological 
examination and normal clinical evaluations of the upper 
extremities.  There were no defects noted.  

After service, around 1987, the veteran began to seek 
treatment for upper extremity complaints of tingling, 
numbness, and pain.  He was diagnosed with multiple 
entrapment neuropathies with involvement of the median and 
ulnar nerve bilaterally, and he subsequently underwent 
bilateral carpal tunnel releases and bilateral subcutaneous 
transpositions of the ulnar nerve at the cubital tunnel area.     

The veteran was afforded a VA examination in July 2004.  At 
that examination, he complained of chronic pain bilateral 
arms and hands.  He reported symptoms of left upper extremity 
numbness starting in 1981.  The diagnosis given was likely 
mild peripheral neuropathy and possible bilateral carpal 
tunnel syndrome.  The examiner did not express an opinion as 
to any etiology.  

The Board recognizes that an in-service laceration to the 
veteran's right palm affected the deep palmar branch of the 
ulnar nerve for a period of time.  However, at the time of 
the injury it was reported that there was no compromise to 
neural vascular bundle or tendons, that the carpal tunnel was 
not entered, and that all motor function to the fingers was 
intact.  When the effect on the deep palmar branch was noted 
the next month, the physician also reported that this should 
resolve itself within a matter of months as the scar tissue 
matured.  The veteran was not seen for any subsequent 
treatment regarding residuals of this laceration.  
Approximately 8 months later the veteran was given a physical 
examination in connection with his extension of enlistment.  
The examination report shows a normal neurological 
examination and a normal clinical evaluation of the upper 
extremities.  Almost a year later, similar findings were 
noted on the veteran's discharge examination.    

The first post-service treatment for peripheral neuropathy of 
the upper extremities was in 1987 which is many years after 
the veteran's service.  The lack of treatment for more than 
15 years is evidence against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  The Board is aware that the veteran contends 
that peripheral neuropathy of the upper extremities is the 
result of exposure to Agent Orange.  As explained above that 
connection cannot be presumed.  While the lack of treatment 
for years is certainly strong evidence against a finding that 
the veteran had peripheral neuropathy of the upper 
extremities since service, it is certainly not dispositive in 
this case as it's probative weight is less when considering 
the veteran's claim that Agent Orange caused his peripheral 
neuropathy.     

The veteran's claim for service connection for peripheral 
neuropathy of the upper extremities must be denied because 
there is simply no evidence linking this disability to the 
veteran's service, other than his own assertions.  The Board 
does not doubt the sincerity of the veteran's belief that he 
has peripheral neuropathy of the upper extremities as a 
result of his service in the Republic of Vietnam, and he is 
certainly competent to state that he has certain symptoms 
that are within the realm of his personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, as 
a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, no peripheral neuropathy of 
the upper extremities was noted at the time of the veteran's 
discharge or for many years after his military service.  No 
competent medical evidence of record links the veteran's 
peripheral neuropathy of the upper extremities to service, 
including exposure to herbicides while in service.  

The Board has considered the two October 2003 letters written 
by physicians on the veteran's behalf; however, the Board has 
given these letters little if any probative weight.  The 
first letter, from a Dr. "Y", simply states that the 
veteran has a medical diagnosis of chronic peripheral 
neuropathies and that "a possible etiology of this medical ... 
condition maybe related to [the veteran's] exposure to Agent 
Orange while serving in the Armed Services during the Vietnam 
War."  No further explanation is offered.  In a second 
letter, Dr. "J" states that he is supportive of the veteran 
in his endeavors, and that "[t]o the extent that Agent 
Orange may have any affect on the body and/or peripheral 
neuropathy, with your exposure and subsequent peripheral 
neuropathies, I am in support of your filing and registering 
this information."  The statement made by Dr. "Y" that a 
"possible" etiology "maybe" related to exposure to Agent 
Orange is speculative at best.  Doctor "J" appears to only 
express support for the veteran and does not offer an opinion 
on whether Agent Orange has any relation to the veteran's 
peripheral neuropathy.  Speculative statements are not enough 
to support the grant of a claim for service connection.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

In sum, the preponderance of the competent evidence is 
against a finding of in-service peripheral neuropathy of the 
upper extremities and a nexus between the post-service 
diagnoses relating to peripheral neuropathy of the upper 
extremities and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.










ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to 
herbicide exposure, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


